Citation Nr: 0811225	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from February to May 
1982.

This appeal to the Board of Veterans Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  There is no credible evidence of a bilateral knee 
disorder during service or of arthritis in the knees within 
one year after service, and no competent or credible evidence 
of a link between the veteran's current bilateral knee 
disorder and her period of active military service.

2.  There is clear and unmistakable evidence the veteran had 
bunions on her feet (hallux valgus) prior to service that 
were not permanently exacerbated during her service beyond 
their natural progression.

3.  The veteran also readily acknowledges she had flat feet 
(pes planus) prior to entering the military, although not 
actually noted when examined for induction, but in any event 
there is no medical nexus evidence etiologically linking this 
condition to her military service - either by clearly and 
unmistakably indicating it was permanently worsened during 
service beyond its natural progression or by indicating it 
first manifested during service.





CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorder was not incurred in 
or aggravated by her military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The veteran's bilateral foot disorder also was not 
incurred in or aggravated by her military service.  38 
U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in April 2005.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: 
(1) informing her about the information and evidence not of 
record that was necessary to substantiate the service 
connection claims; 
(2) informing her about the information and evidence the VA 
would seek to provide; 
(3) informing her about the information and evidence she was 
expected to provide; and 
(4) requesting the veteran provide any evidence in her 
possession that pertains to her claims.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board observes that the RO correctly issued the April 
2005 VCAA notice letter prior to the June 2005 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II,, 18 Vet. App. at 120.  
Thus, there is no timing error.  

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In fact, since service connection is being 
denied for these claims, no disability rating or effective 
date will be assigned regardless, so any error - timing or 
otherwise, in providing additional notice concerning those 
downstream elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 2 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.



Specifically, the veteran submitted private medical evidence, 
authorizations for private medical evidence, a lay statement 
from her sister, and personal statements showing actual 
knowledge of the evidence required to substantiate her claims 
on appeal.  In fact, her notice of disagreement (NOD) dated 
in September 2005 stated that she was born with a condition 
called "excess pronation," which caused her to have a pre-
existing condition upon entering service, though the December 
1981 service entrance examination did not discuss it.  She 
went on to say, "[t]hey knew I had this condition and flat 
feet and accepted me anyway.  That was immoral and a lack of 
good judgment."  Again, in her substantive appeal dated in 
April 2006, she reiterated that her condition of flat feet 
had existed since her childhood.  

In addition, the April 2005 VCAA notice provided by the VA is 
clear and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Overall, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of her claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).    

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs) and private medical records as 
identified and authorized by the veteran.  VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment identified by the veteran.  VA must continue to 
obtain such records unless it is documented that the records 
do not exist or that further efforts would be futile.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2007).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  In this 
case, an attempt to secure treatment records dated from 
January 1983 to December 1984 from the VA Medical Center 
(VAMC) in Kansas City yielded a negative response.  
Correspondence from the VAMC Kansas City, dated in July 2007, 
indicated there were no records concerning the veteran at 
that facility.  

The veteran authorized the release of additional private 
records.  The Board notes that VA is also required to make 
reasonable efforts to obtain relevant private medical 
records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  A 
follow-up request for private records is not required if a 
response to the initial request indicates that the records 
sought do not exist or further attempts would be futile.  
38 C.F.R. § 3.159(c)(1).  Here, the RO requested Arkansas 
Children's Hospital for the veteran's treatment records for 
flat feet and hallux valgus.  Unfortunately, correspondence 
from the Arkansas Children's Hospital, dated in January 2006, 
indicated there were no records concerning the veteran at 
that facility.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain these private hospital 
records.  

Absent competent evidence of current foot disability related 
to her military service, a remand for a VA examination and/or 
opinion is unwarranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  VA is not obligated to provide an examination for 
a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  In 
addition, there is already sufficient competent medical 
evidence to adjudicate the knee disorder claim, such that a 
VA examination and/or opinion would serve no constructive 
purpose.  The Board does not find the veteran's assertion 
that she sustained an in-service injury to her knees, after 
falling in a foxhole in 1982, to be credible.  See her claim 
dated in March 2005.  There is no evidence of complaints or 
medical treatment for her knees during service or for many 
years afterwards, to bolster this claim and raise the need 
for a medical nexus examination.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is more than enough evidence to 
decide her claims for service connection for the disabilities 
on appeal.  So the Board is satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.  




Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

Some diseases are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).



A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of the Claim for Service Connection for a Bilateral 
Knee Disorder

The veteran contends that her bilateral knee disorder is the 
result of an injury during her military service in 1982 when 
she fell in a foxhole.  See her claim dated in March 2005, 
notice of disagreement (NOD) dated in September 2005, 
and substantive appeal (VA Form 9) dated in April 2006.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353;  Brammer, 3 Vet. App. at 225.  
Private medical treatment records confirm the veteran has a 
bilateral knee disorder.  A private MRI examination report 
dated in February 2005 revealed moderate degenerative joint 
disease (i.e., arthritis) of the left knee and associated 
tears in the lateral meniscus.  She also suffered from 
similar tears in the lateral meniscus in her right knee and 
even had arthroscopic surgery to repair those tears.  See 
private operation report dated in January 2005.

But establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

As for evidence of this disability during service, the 
veteran's SMRs do not mention any complaints or treatment of 
her alleged knee injury.  Likewise, since there is no 
objective indication of right or left knee arthritis within 
one year after service, she is not entitled to application of 
the presumptive provisions either.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003 (2007).  Not only is there a 
lack of evidence of in-service injury, or of arthritis within 
one year after service, but there also is no competent 
evidence of a nexus (i.e., link) between the veteran's 
current bilateral knee disorder and the alleged in-service 
injury.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  
Her private treatment records dated in December 2004 only 
state that she had problems with her left knee "several 
years ago," but make no reference to her military service.  
Further, the same record also notes that her right knee was 
injured in November 2004 (i.e., years after her military 
service ended) while she was working as a civilian at a 
retail store, causing her problems with that knee.  

Moreover, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-497.  The first 
reported complaints of knee problems, even as admitted in the 
veteran's own claim, did not occur until 1992 for her right 
knee, nearly ten years after discharge from service.  And as 
for her left knee, she waited even longer, finally obtaining 
treatment from a private physician in December 2001.

She is competent to report experiencing knee pain since 
service (see her NOD dated in September 2005), but her lay 
assertions here are outweighed by the lack of medical 
evidence showing relevant complaints or treatment until at 
least a decade after her military service ended.  See 
generally Barr, 21 Vet. App. at 310.  Overall, the record 
provides no evidence in support of her claim for 
service connection for a bilateral knee disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a bilateral knee 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Disorders

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137 (West 2002).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)



The veteran contends she is entitled to service connection 
for a bilateral foot disorder.  See her claim dated in March 
2005, NOD dated in September 2005, and substantive appeal (VA 
Form 9) dated in April 2006.  She acknowledges in her 
personal statements that she had flat feet (pes planus) and 
bunions (hallux valgus) since childhood, so long before 
beginning her military service, but nonetheless believes 
these pre-existing conditions were aggravated during her 
service beyond their natural progression.  Specifically, in 
her claim she states that her bunions (described as huge 
bones) were aggravated by wearing combat boots.  See her 
claim dated in March 2005.  She also submitted a lay 
statement from her sister, dated in May 2005, acknowledging 
that both disorders pre-existed service and were shared by 
other family members (i.e., genetic).

The veteran's post-service medical records fail to mention 
any diagnosis denoting any bilateral foot disorder, either 
relating to flat feet or hallux valgus.  As mentioned, the 
first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In fact, no doctor has 
indicated she has a current disability associated with a 
bilateral foot disorder.  And although she claims she was 
treated (no specific period of treatment provided by her) at 
Arkansas Children's Hospital, personnel at this facility 
stated in January 2006 that they had no records for her.  
Absent medical evidence of a current disability, service 
connection cannot be granted for a bilateral foot disorder.  
Id.  Simply stated, the post-service medical records outweigh 
the veteran's unsubstantiated lay assertions regarding 
current residuals of any in-service injury.

Flat feet and bunions are unique in the sense that these type 
of defects are readily observable, even by a layperson such 
as the veteran.  But even accepting for the sake of argument 
that she has these claimed conditions - and, indeed, has 
since her childhood, service connection on the basis of 
aggravation of these pre-existing conditions during service 
is still not warranted.  



With regards to her claim of bilateral hallux valgus, the 
veteran had a military entrance examination in December 1981.  
The examination report noted her bunions as a pre-existing 
disorder.  Therefore, she is not entitled to the presumption 
of soundness at the start of service.  That is to say, there 
is clear and unmistakable evidence supporting this conclusion 
of a pre-existing disorder of hallux valgus.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. 3.304(b).

Since this disorder was noted at entrance, it is her burden 
to show a permanent (not temporary or intermittent flare-ups) 
worsening of the pre-existing bunions during service.  In 
other words, she may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096; 
VAOPGCPREC 3-2003

As already alluded to, a pre-existing injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The veteran's lay assertions of aggravation are not 
sufficient to establish permanent increase in a pre-existing 
disability.  Again, in her claim dated in March 2005 
she stated that her bunions were aggravated by wearing combat 
boots.  But independent medical evidence is needed to support 
a finding that her 
pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  There are no SMRs detailing any complaints or 
treatment for her bunions while in service, despite her 
assertion that she obtained treatment on base while still in 
service.  She also elected not to undergo a military 
separation examination.  There simply is no medical evidence 
suggesting an increase in her disability during service.  

Furthermore, the fact that the veteran did not seek medical 
treatment for her bunions during or after service undercuts 
the credibility of her claim of aggravation.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Her lay assertions 
are outweighed by the medical evidence of record clearly and 
unmistakably showing no permanent increase in the severity of 
her bilateral hallux valgus as a result of her active duty 
service in 1982.  

So there is no discernable increase in the severity of her 
bilateral hallux valgus within the meaning of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(a).  Simply stated, the evidence 
of record does not show her pre-existing bilateral hallux 
valgus permanently worsened beyond its normal progression 
during her active duty service.  And absent any evidence of 
an increase, the presumption of aggravation does not apply.  

Turning to her claim of a pre-existing bilateral flat foot 
(pes planus) condition, only such conditions as are recorded 
in examination reports are considered as "noted."  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining 
whether a defect, infirmity, or disorder is "noted" at 
entrance into service, supporting medical evidence is needed.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription 
of medical history does not transform information into 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The disorder need not be symptomatic, but 
only noted on entrance.  Verdon v. Brown, 8 Vet. App. 529, 
534-535 (1996).  

Although the veteran and her sister readily acknowledge she 
has had flat feet since birth, it was not documented in the 
report of her military entrance examination.  In fact, the 
entire medical evidence of record, including her SMRs and 
post-service records, do not indicate any flat foot disorder.  
It is significant that the service enlistment examiner noted 
another foot disorder (bunions), but did not note flat feet.  
She characterizes this significant omission by the examiner 
as "immoral" and "a lack of good judgment."  See her NOD 
dated in September 2005.  But regardless, without evidence to 
substantiate this naked assertion, the medical evidence here 
outweighs her lay assertions.  

The Board recognizes the contentions of the veteran as to her 
bilateral flat foot condition existing since childhood and 
aggravation during service.  See her claim dated in March 
2005, NOD dated in September 2005, and substantive appeal 
dated in April 2006.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398, 
403 (1995).  The veteran's pes planus, as mentioned, is the 
type of condition that lends itself to observation by a lay 
witness.  As a result, her statements are competent as to the 
observable flatness of her feet.  Id. at 406.

Even so, her lay statements of having flat feet since 
childhood and aggravation in service are not enough to 
constitute a pre-existing disorder of bilateral pes planus.  
The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See 
e.g., Gahman, supra; Paulson, supra; Crowe, supra; see also 
LeShore, supra.

In essence, then, there is no clear and unmistakable evidence 
that her bilateral pes planus existed before service.  Thus, 
she is still presumed sound at entrance.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

When no pre-existing condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111 by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service, then her claim is one of 
service connection by direct incurrence.  Wagner at 1096 
(emphasis added); see also VAOPGCPREC 3-2003.  Therefore, a 
service connection analysis by way of incurrence of an in-
service injury or disease must follow since VA has failed to 
rebut the presumption of soundness as discussed above.  Id.



As indicated, the first requirement for any service-
connection claim is the existence of a current disability, 
but here, there is no current medical diagnosis of bilateral 
pes planus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Moreover, there is simply no medical evidence of any 
in-service incurrence of the disease, or a nexus (i.e., link) 
between this claimed condition and the veteran's three months 
of military service in 1982.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.

Accordingly, as the preponderance of the evidence is against 
her bilateral foot disorder claim, on the basis of 
aggravation of a pre-existing condition during service or in-
service incurrence, the "benefit of the doubt" rule is not 
for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a bilateral knee 
disorder is denied.

The claim for service connection for a bilateral foot 
disorder also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


